Citation Nr: 1625261	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to June 1993.  

These matters come before the Board of Veterans' Appeals (Board) from February 1994 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Service connection for left ear hearing loss was denied in a February 1994 rating decision.  The March 2010 rating decision acknowledged that the March 1994 notification letter enclosing the rating decision did not specifically inform the Veteran about the left ear.  Furthermore, the record reflects that in March 1994, the Veteran advised the RO of a new "temporary" address.  While the Veteran filed several other claims and received several rating decisions after March 1994, he never again filed a claim for hearing loss until October 2009.  In other words, there was no rating decision that discussed the claim sufficient to put the Veteran on noticed that it was considered and rejected to argue that the claim had been implicietly denied.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).  Significantly, in October 2009, the Veteran filed a claim for service connection for hearing loss, suggesting he was unaware of the prior rating decision which had in fact granted service connection for the right ear.  Given the timing of the Veteran's move, the fact that the March 1994 notice letter did not specifically address the left ear, and the fact that the RO acknowledged the notification defect and did not consider this a claim to reopen, the Board finds that the Veteran was not properly notified of the decision in February 1994; therefore, it did not become final.  38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25; see also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a veteran, he or she must first receive written notification of the decision); See Hauck v. Brown, 6 Vet. App. 518, 519 (1994)(indicating that because the Veteran never received notice of the denial in accordance with 38 U.S.C.A. § 7105(b)(1), the one year period in which to file an NOD did not begin to run and therefore the decision was not final); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)(noting that as the Board did not mail the decision in accordance with 38 U.S.C.A. § 7104(e) and 7266 the 120 day period within which to appeal to the Veterans Court did not begin to run).  As the February 1994 decision did not become final, no new and material evidence is required prior to consideration of the claim.


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO denied service connection for a kidney condition/hypertension. The Veteran did not perfect a timely appeal of this decision. 

2. Records received since the February 1995 rating decision contain evidence that is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim for hypertension.

3.  Currently diagnosed left ear sensorineural hearing loss is related to active service.

4.  Hypertension is etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for hypertension. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).
 
2.  The criteria for service connection for bilateral sensorineural hearing loss have been approximated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, hypertension is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claims, no further discussion of the duties to notify and assist is necessary.

New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered. 38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

In this regard, although the RO declined to reopen the previously denied claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. Barnett, 83 F.3d at 1383.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran originally filed a claim for a kidney condition in 1994.  The RO denied a claim for a kidney condition/hypertension in a February 1995 rating decisions on the grounds that there was no evidence of anything in service and no evidence of a nexus.  The Veteran did not appeal and this decision became final. 38 C.F.R. § 20.1103.

At the time of the February 1995 denial for hypertension, the evidence of record consisted of service treatment records and a January 1995 examination.  Service connection was denied on the grounds that there was no evidence of hypertension in service and no evidence that the Veteran's hypertension was related to service.

Since the February 1995 denial, the Veteran has submitted additional private and VA treatment records and lay statements.  Significantly, during the March 2010 VA examination the Veteran reported he was diagnosed with high blood pressure in 1995.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In the present case, the Veteran has presented evidence that speaks directly to an element which was not of record, mainly a possible diagnosis within the presumptive period.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's claimed conditions are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss of the Left Ear

The Veteran contends that he has left ear hearing loss as a result of his active service.  He is already service-connected for right ear hearing loss and bilateral tinnitus.

The Veteran served honorably for 20 years, and reported being exposed to hazardous levels of noise from large trucks, forklifts, power equipment, and aircraft noise with no hearing protection.  Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154. 

A June 1973 audiogram, conducted upon entrance into service, shows hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
10
0
10
5
10

An in-service audiogram of September 1981 shows hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
40
LEFT
20
15
10
10
5

A February 1993 service treatment record states, "mild and severe, low and high frequency hearing loss."  His April 1993 separation examination shows left ear hearing acuity was decreased from the findings of June 1973, but did not reach the threshold of a hearing loss disability for VA purposes:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
55
50
70
90
LEFT
20
20
25
25
20

A repeat audiogram revealed hearing acuity as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
60
80
LEFT
15
10
20
15
5

The examiner upon separation noted "bilateral hearing loss."  

As noted above, service connection may be awarded if a chronic disease, such as sensorineural hearing loss, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112 ; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336   (Fed. Cir. 2013).

Although the audiometric findings at separation are below those required for a finding of hearing loss for VA purposes, the results of the first audiogram do indicate some degree of hearing loss in the left ear, which is supported by the examiner's diagnosis.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)( noting that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  As the examiner very clearly noted a diagnosis of "bilateral hearing loss" on the separation examination the Board finds that the chronic disease of sensorineural hearing loss was identified during service.  

As the Veteran satisfied the requirement for a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d at 1335.  In short, there is no "nexus" requirement for compensation for a chronic disease which was shorn in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Id. At 1336.  Here, the July 2007 VA examination clearly demonstrates manifestations of the same chronic disease as the Veteran was diagnosed with sensorineural hearing loss and had thresholds above 40 decibels in the 3000 and 4000 hertz frequencies.  

Although the August 2011 VA examiner opined that the left ear hearing loss was not related to service, the rationale was that the Veteran had no left ear hearing loss at separation per the rating decision.  In other words, although the examiner claimed he reviewed the claims file, in rendering the opinion he relied solely on the absence of hearing loss at separation as reported by the rating decision.  There is no indication the examiner reviewed the actual service records or considered the diagnosis of bilateral hearing loss noted on the separation examination.  Furthermore, neither the July 2007 or August 2011 VA examination attributed the hearing loss to an intercurrent cause.  

The Board finds that the evidence is at an approximate balance.  Here, the hearing loss of the left ear did not meet VA's definition during service.  In spite of that, the left ear did demonstrate thresholds above 20 noting some hearing loss under Hensley, and the separation examination clearly diagnosed bilateral hearing loss.  Under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  As such, in resolving all reasonable doubt in the Veteran's favor, the Board finds that chronic hearing loss was diagnosed in service and accordingly the subsequent manifestations of the condition are service connected.

Service Connection for Hypertension

The Veteran contends that he was diagnosed with hypertension shortly after active duty service.  In a statement of October 2011, he asserts that an in-service back injury caused him to become obese, which caused his hypertension.  He further notes that, while hypertension was not diagnosed in service, he had several isolated readings indicating high blood pressure.

As noted above, hypertension is one of the enumerated chronic diseases under 38 C.F.R. § 3.309 and accordingly service connection may be established based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Hypertension is rated under 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service treatment records do not contain a diagnosis of hypertension but do reflect some elevated blood pressure readings.  Most significantly, a treatment record of January 1994, less than one year following separation from service, notes that the Veteran is diagnosed with hypertension.  A February 1994 note states: "HTN - well controlled with Procardia."  Although the record does not contain affirmative evidence showing a history of diastolic pressure predominately 100 or more, the record does contain a diagnosis of hypertension by a physician, and evidence that the Veteran's hypertension required continuous medication for control within one year from the date of separation from service.  

A March 2010 VA examiner opined that she could not provide an opinion on the etiology of hypertension without resort to mere speculation, stating that, "the Veteran had some sporadically elevated blood pressures in the service, some were during medical encounters related to pain and would not be notable as it is normal to have an elevated blood pressure due to pain.  He also has some normal blood pressures, as is noted on his separation physical, in which he had a normal blood pressure.  Formal diagnosis was made after he was retired from the military.  As the veteran is morbidly obese, it is possible his blood pressure climbed as his weight went up after his back injury, but this cannot be fully corroborated as he also had multiple normal blood pressures noted toward the end of his service.  I do state that is reasonable to expect that his blood pressure would be consistently and not sporadically elevated if he had the true diagnosis of essential hypertension.  I base my rationale on the pathophysiology of essential hypertension as related to obesity, as well as a thorough review of the veteran's medical history, our interview, and his physical examination."

Here, the evidence documents a diagnosis of hypertension requiring medication within the presumptive period.  While the March 2010 VA examiner suggested some intercurrent causes, she also admitted it could not be fully corroborated.  The evidence is at least in equipoise and thus the Veteran must prevail.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted based upon a diagnosis of hypertension within one year of exiting service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307.









ORDER

New and material evidence having been submitted, the claim for service connection for hypertension is reopened.

Service connection for left ear hearing loss is granted.

Service connection for hypertension is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


